In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-117 CR

 ______________________

 
ROBERT CHAVEZ, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
 Jefferson County, Texas

Trial Cause No. 89694




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant Robert Chavez pled guilty to burglary of a
building.  On January 3, 2006, the trial court found the evidence sufficient to find Chavez
guilty, but deferred further proceedings, placed Chavez on community supervision for three
years, assessed a fine of $750, and ordered Chavez to pay restitution of $170.55.  On May
11, 2006, the State filed a motion to revoke Chavez's unadjudicated community supervision.
Chavez pled "true" to three violations of the conditions of his community supervision.  The
trial court found that Chavez violated the conditions of his community supervision, found
Chavez guilty of burglary of a building, and assessed punishment at two years of confinement
in a state jail facility.
	Chavez's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On July 12, 2007, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED. 

							_________________________________
								 DAVID GAULTNEY
									 Justice								
Submitted on November 5, 2007       
Opinion Delivered November 28, 2007							
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.